On behalf of the Paraguayan people and the Government of Paraguay, I hope that under the presidency of Mr. Miroslav Lajčák the General Assembly will have great success in fulfilling the purposes of the United Nations.
On behalf of the people and the Government of the Republic of Paraguay, I wish to express to the people and the Government of Mexico our solidarity with the victims of yesterday’s earthquake, whose epicentre was in Morelos state, and to extend our sincerest condolences to the families of the victims of the tragedy.
After four years as Head of the Government of the Republic of Paraguay, I have the honour of participating in the General Assembly with strengthened resolve to contribute to building a world order governed by the principles of justice, peace and solidarity among nations and within an effective framework of human rights, State institutions and the rule of law. We must persist in our efforts to strike a reasonable balance between the interests of all States and to build a democratic and equitable world order, while developing relations among sovereign, independent States based on respect and trust and prioritizing the peaceful coexistence whereby all nations can enjoy the same opportunities.
To that end, we need the bodies of the United Nations, particularly the General Assembly and the Security Council, to work efficiently. We seek a more democratic, transparent, inclusive and representative Security Council that reflects the diversity of the States Members of the United Nations and the geopolitical realities of today’s world.
The Organization continues to be the most important universal forum for tackling global challenges. Problems such as poverty and inequality, climate change, transnational organized crime, drug trafficking — which undermines democratic institutions — and terrorism, among others, must be dealt with collectively. We urge all stakeholders to focus their efforts and resources on responding to these shared and pressing challenges faced by humankind.
The Republic of Paraguay reaffirms its firm commitment to implementing the provisions of the Paris Agreement on Climate Change and encourages other States, particularly those that are most responsible for producing greenhouse gases, to take all necessary measures to save our planet from the consequences of global warming. In Paraguay, our vision of social responsibility is behind our efforts to increase our production of clean and renewable energy. We have two impressive hydraoelectric dams — Itaipu, which we share with Brazil, and Yacyreta, shared with Argentina. This year, Itaipu Binacional was incorporated into the UNESCO World Network of Biosphere Reserves, as was the Alto Paraná Atlantic forest.
My mandate as President of my country comes to an end in August 2018. This is my final address to the United Nations, and I would like to mention several improvements that we have made since I took office in 2013.
Today Paraguay is a full representative democracy with a true separation of powers, solid electoral processes and a fully effective rule of law. We have given clear signals to the international community, both publicly and privately, on our country’s improved potential as an investment vehicle, in the area of cooperation and with regard to treaties.
Where foreign relations and Paraguay’s role in the world are concerned, our interactions have grown exponentially through visits and invitations received as well as participation in international organizations. Over the past four years, our country has had official visits from His Holiness Pope Francis, former Secretary- General Ban Ki-moon, His Holiness Patriarch Kirill of Moscow and all Rus’, as well as other top officials from multilateral organizations and various Heads of State and international eminent persons who have honoured us with their presence.
Paraguay was unanimously admitted to the Development Centre of the Organization for Economic Cooperation and Development (OECD). For us, our membership of that highly prestigious global organization is an unequivocal sign of international recognition of our Government’s efforts and achievements through our policies of good practices and institutional robustness. We can proudly say that Paraguay is a member of that select OECD group in an affirmation of the international community’s confidence in the significant reforms undertaken by our Government.
Today we are members of the World Intellectual Property Organization Advisory Committee on Enforcement, following years of mistrust of our country regarding respect for intellectual property rights. We have decided to take on additional memberships in international bodies in order to be part of discussions and decision-making, with a view to continually expanding our global presence. The role of Paraguay in the world today transcends borders and continents.
Our priorities within the framework of the United Nations have been established in the Vienna Programme of Action for Landlocked Developing Countries for the Decade 2014-2024, an integral part of the 2030 Agenda for Sustainable Development. We therefore urge States, especially our trading partners and transit countries, to duly take those into account.
Regional integration has undeniable benefits, especially when we work to achieve it while endeavouring to reconcile the interests of all stakeholders. We are therefore working in the Southern Common Market to revitalize economic and commercial integration while also making progress on the social, employment, scientific and cultural aspects of the bloc, which represents a very positive agenda.
The 2030 Agenda for Sutainable Development is the most ambitious intergovernmental development project in the multilateral sphere. In order to properly implement our national development plan through 2030, we are building an innovative, participatory institutional architecture that is committed to the Agenda’s Goals and targets. I am proud to say that, together with the Presidents of our Congress and Supreme Court of Justice, I have publicly signed a joint cross-branch declaration that recognizes Paraguay’s absolute commitment to the terms of the 2030 Agenda and its Goals and targets. Paraguay has thus declared itself in favour of the 2030 Agenda through its three State branches, an event previously unheard of in our region.
During these past four years, the Administration I lead has responded justly and effectively to the needs of all sectors of society. When we first came to power, in August 2013, we established three main national policies — poverty reduction through social development; inclusive economic growth; and the expansion of Paraguay’s role in the world. As we implemented those policies, we transformed a culture previously marred by political cronyism and bad practices into a model based on transparency and compliance, where public access to information is guaranteed and more opportunities are offered to our people. Access to public information has led to unprecedented progress, and today we have instruments ensuring that public business is conducted in public.
We are undergoing an unprecedented transformation, and although it has triggered some concerns, reactions and resistance from those who were more comfortable with the former model, I can guarantee that it is closing the door on such evils as corruption, which delayed Paraguay’s economic and social development for many years. Despite regional economic problems, we have been able to achieve sustained economic growth, and we hope to continue improving our ability to forge relationships throughout the world by being trustworthy and predictable. Paraguay’s economic growth in recent years has been constant, and at an annual average of 5.2 per cent is one of the highest in South America.
While we are also working to reduce the poverty rate, years of neglect in the past have made eradicating poverty altogether a major challenge. Our priorities have been focused on giving a strong impetus to social investment, particularly in education, so that people living in poverty can benefit from economic growth and to help reduce inequality. We are implementing flagship social-protection programmes such as the Tekoporã conditional cash-transfer programme, a school meal programme, food allowances for elderly adults living in poverty and the Sowing Opportunities poverty-reduction programme. In addition, we are increasing our grants of scholarships and financial aid to young people living in poverty, in the firm belief that education and professional training for young people represent the best possible investment for the country’s future.
After 175 years, the Paraguayan Government is once again granting postgraduate scholarships for study abroad at the world’s best universities, with a record investment of $42 million. Thanks to the Carlos Antonio López scholarships, 1,000 Paraguayans from the country’s 17 departments and its capital are doing postgraduate studies in 50 of the world’s 200 most prestigious universities. Hundreds of them are teachers and 60 per cent are women under 30 years old. The first 60 have successfully completed their studies and are returning to apply their knowledge for our country’s benefit and development.
Another of our national strategic goals in combating poverty focuses on housing programmes designed to offer citizens decent homes, revive the economy and create jobs. In the past four years we have worked hard, transparently and responsibly, with unprecedented results. For the first time in Paraguay’s history, by the end of its term a single Government will have delivered on its promise of more than 30,000 public housing units, 10 times more than any previous Administration, and even more valuable because they benefit thousands of families that for years were ignored by previous Governments and now have decent homes and access to better conditions in which to thrive. We are building hope and opportunities so that families in Paraguay’s humblest communities — whether in poor urban areas, indigenous regions or rural villages — can move forward. We are transforming our country through transparent and efficient efforts that enable us to make the most of our resources while reducing expenses, eliminating corruption in projects and improving construction quality through rigorous controls.
My Government encourages productive development through responsible investment. We give priority to infrastructure projects that improve connectivity, both nationally and with neighbouring countries. In particular, investment in infrastructure is at its highest in decades, and the scope and modernity of our new road construction is outstanding. We demand responsibility and commitment from our leaders and have worked hard to achieve good standards of living for our people. Thanks to this new model for Government efforts, our country is becoming more efficient, progressive and honest.
The Republic of Paraguay reaffirms its commitment to international peace and security and the use of peaceful means to resolve conflicts, based on mutual cooperation between States. Our Constitution bans weapons of mass destruction, and we therefore welcome the recent adoption of the Treaty on the Prohibition of Nuclear Weapons and reaffirm our belief that the nuclear-disarmament process should be transparent and irreversible, with effective verification mechanisms based on a universal, legally binding framework. We reiterate our condemnation of the nuclear test by the Democratic People’s Republic of Korea in clear defiance and breach of its international obligations, constituting yet another provocation to the international community. We hope that the General Assembly will firmly reject such irrational behaviour, which threatens security and peace on a global scale.
The Republic of Paraguay is deeply concerned about the scourge of terrorism, which we condemn in any shape or form. The fight against terrorism must be carried out within a framework of unconditional respect for the precepts of international law, through solid cooperation among States. We will continue to collaborate with peacekeeping operations organized under the auspices of the United Nations, in the belief that they can enable us to achieve the purposes and principles enshrined in the Charter of the United Nations. My country is currently contributing military personnel, both women and men, to six peacekeeping missions, and invests in the training of its contingents at our peacekeeping operations training centre.
We also reaffirm our commitment to the promotion and effective protection of human rights throughout the world. We firmly believe that we should protect the dignity and rights of all people, without discrimination. We urge the Human Rights Council to continue to fulfil its functions with objectivity, impartiality and universality. In this context, I should not omit to mention a worrying issue in my region, which is that the situation in Venezuela needs urgent attention. I would like to reiterate a message of solidarity to the people of Venezuela, victims of political persecution and human rights violations, in the hope that our brother nation can find a solution to its current democratic breakdown and deep crisis as soon as possible.
Through international cooperation, the Republic of China on Taiwan has long been engaged in cooperation programmes related to the Millennium Development Goals and the Sustainable Development Goals. It supports many countries, including Paraguay. Taiwan has relevant knowledge and experience and has contributed effectively to the international community. The Government of Paraguay once again urges all Member States to identify appropriate ways to facilitate Taiwan’s participation in the mechanisms for meetings and activities of the United Nations system, so that its 23 million inhabitants can exercise their responsibilities normally as global citizens and establish sustainable alliances with every country.
In our view, Secretary-General António Guterres has made an auspicious start at the helm of the United Nations, supported by his vast experience as a statesman. It will be up to the Heads of State of member countries during this session to ensure that it can be a starting point of a new era for the true universalization of the principles guiding the functioning of the Organization, particularly so that its programmes and actions can reduce the enormous inequalities that still exist between countries and regions.
I reaffirm that my country will continue to give high priority to its participation in United Nations debates, in our belief in the importance of the Organization’s work in building a more peaceful and just world. For our part, we will continue to work resolutely towards development with true social inclusion, creating conditions for prosperity and always putting people first. I would like to conclude with an exhortation from Pope Francis: “Let us never forget that authentic power is service.”